Citation Nr: 0838646	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  99-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation greater than 40 
percent for lumbar spine disability manifested by limited and 
painful spine motion with right radiculopathy.

2.  Entitlement to an increased evaluation for right knee 
injury residuals manifested by instability after surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 1997 and May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The June 1997 rating 
decision granted service connection for a lumbar spine 
disorder and assigned an initial evaluation of 40 percent, 
effective in October 1996.  The May 1999 rating decision 
assigned a temporary total evaluation for the service 
connected right knee injury residuals, status post 
arthroscopic surgery with instability under 38 C.F.R. § 4.30, 
effective in December 1997, but confirmed and continued the 
previously assigned 20 percent evaluation effective in 
February 1998.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2002.  A transcript of the hearing is associated 
with the claims file.

This claim was remanded in September 2003 for further 
development, including to provide appropriate notice to the 
veteran of the VCAA.  

The issue of entitlement to an increased evaluation for the 
residuals of right knee injury with instability is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran's lumbar spine disability is manifested by severe 
limitation of motion and range of flexion measuring 25 
degrees at its most limited without findings of ankylosis, 
vertebral fracture residuals or deformed vertebrae; no more 
than severe, recurring attacks of intervertebral disc 
syndrome with intermittent relief; and no evidence of 
incapacitating episodes lasting six weeks or more and 
requiring prescribed bed rest; mild incomplete paralysis of 
the sciatic nerve is not shown.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 40 
percent for lumbar spine disability manifested by limited and 
painful spine motion with right radiculopathy are not met.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 
- 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 26, 2003) and 
Diagnostic Codes 5235 through 4243 (effective September 26, 
2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  It is noted that 
the issue of entitlement to a higher initial evaluation is a 
"downstream" issue.  However, the veteran's claim for 
service connection was filed prior to the passage of the 
VCAA.  Notwithstanding the inadequate preadjudicatory notice 
and the presumption that such error is prejudicial, the 
record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores, supra.

This claim was remanded in September 2003, in part to provide 
the veteran with adequate VCAA notice.  In an October 2005 
letter, the RO stated that to establish entitlement to an 
increased evaluation for her service-connected disability, 
the evidence must show that her condition "ha[s] gotten 
worse."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support her claim, and (3) providing a medical 
examination if necessary.  A rating decision dated in March 
2001 explained the criteria for the next higher disability 
rating available for the service-connected lumbar spine 
disability manifested by limited and painful spine motion 
with right radiculopathy under the applicable diagnostic 
code. 

The April 1999 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for her service-connected lumbar spine disability 
manifested by limited and painful spine motion with right 
radiculopathy, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Subsequent supplemental statements of the case 
further provided notification of the requirements when the 
criteria governing evaluation of spine disorders was revised.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her claim 
for a higher initial evaluation, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board which she did do.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service connected for limited and painful 
lumbosacral motion, as secondary to the service connected 
right and left knee disabilities, in a June 1997 rating 
decision.  The disability was evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
based on severe limitation of lumbar spine motion.  In a 
March 2001 rating decision, the RO included right 
radiculopathy and confirmed the 40 percent evaluation, but 
assigned a Diagnostic Code of 5293-5292, for intervertebral 
disc syndrome evaluated on the basis of limitation of motion.  
The 40 percent evaluation has been confirmed and continued to 
the present.

Rating criteria governing the evaluation of spine 
disabilities were revised effective September 23, 2002 and 
September 26, 2003. The regulations in effect at the time the 
veteran appealed the evaluation initially assigned her lower 
back disability, prior to September 23, 2002, afforded a 40 
percent evaluation under Diagnostic Code 5292 for severe 
limitation of motion.  There was no higher evaluation 
afforded under this diagnostic code; however an additional 10 
percent was provided for demonstrable deformity of the 
vertebral body under Diagnostic Code 5285 in cases of 
vertebral fracture.  Similarly, 40 percent was the maximum 
rating available for lumbosacral strain under Diagnostic Code 
5295.  A higher, 50 percent evaluation was afforded for 
ankylosis of the lumbar spine at an unfavorable angle under 
Diagnostic Code 5289.  A 60 percent evaluation was afforded 
for favorable ankylosis of the entire spine under Diagnostic 
Code 5286.  A 60 percent evaluation was also afforded for 
residuals of vertebral fracture without cord involvement 
under Diagnostic Code 5285.  See  38 C.F.R. § 4.71a, 
effective before September 26, 2003.  

Diagnostic Code 5293, covering intervertebral disc disease, 
allowed for the assignment of a 60 percent rating upon a 
showing of pronounced symptoms characterized by recurring 
attacks of intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior 
to September 23, 2002.

Under the criteria revised effective September 23, 2002, 
Diagnostic Code 5293 instructed that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The next higher rating of 60 percent requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Neurological disabilities are to be separately evaluated 
using criteria for the most appropriate neurological 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.

Effective September 26, 2003, rating criteria for 
musculoskeletal disabilities were again revised, and provided 
a General Rating Formula for Disease and Injuries of the 
Spine.  The revised criteria require that a back disability 
be evaluated under whichever method results in the higher 
evaluation, when all disabilities are combined, under 38 
C.F.R. Section 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the General Rating 
Formula, a 50 percent evaluation would be assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent evaluation would be assigned for unfavorable 
ankylosis of the entire spine.  

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235 through 5242, effective September 26, 2003.

The criteria concerning intervertebral disc syndrome rated on 
the basis of incapacitating episodes remained the same but 
were reclassified as Diagnostic Code 5243.  To warrant a 
rating higher than 40 percent based on intervertebral disc 
syndrome, there must be medical evidence that the veteran's 
low back disability is manifest by incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective prior to September 
26, 2003, and Diagnostic Code 5243, effective September 26, 
2003.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA must consider whether the 
revised or the old criteria are more favorable to the 
veteran.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114. 

The medical evidence does not reflect findings that support a 
greater than 40 percent evaluation under either the old or 
the new criteria.

Concerning the old rating criteria, VA and private treatment 
records show continuing treatment for lower back problems 
with radiation into the lower extremities including physical 
therapy, prescribed medication, and steroidal injections.  VA 
examinations conducted in November 1996 and May 2003 show 
range of motion at its most limited at 25 degrees forward 
flexion, zero degrees extension, 10 degrees bilateral lateral 
bending, and 15 degrees bilateral rotation, taking into 
account pain, pain on motion, and a 15 degree reduction in 
forward flexion noted in May 2003 with repetitive motion.  
This equates to severe limitation of lumbar motion.  As noted 
above, no higher evaluation is afforded for limitation of the 
lumbar spine.  Review of the medical evidence further shows 
no findings of ankylosis, either favorable or unfavorable, 
and no clinical findings of fractured or deformed vertebral 
bodies.  Consequently, criteria for assignment of a higher 
evaluation under Diagnostic Codes 5235 through 5242 under the 
new criteria and 5285, 5286, 5289 under the old criteria are 
not met. 

The medical evidence also does not show symptoms of 
pronounced severity under Diagnostic Code 5293.  While the 
medical evidence shows findings of neurological deficit, 
where such findings are shown, they are described as mild, 
and recent findings are within normal limits.  Specifically, 
degenerative disc disease at L4 and L5 and a herniated L5-S1 
disc causing right S1 sciatic radiculopathy was shown on MRI 
in June 1996.  Neurological studies in December 2000 revealed 
mild chronic right S1 radiculopathy and very mild possible 
left S1 radiculopathy, and magnetic resonance imaging (MRI) 
in December 2003 show canal stenosis and right neural 
foraminal narrowing at L4-5 and L5-S1 but all manifestations 
were described as "mild."  VA examination in May 2003 found 
no neurological abnormalities on clinical evaluation.  
Private treatment records found muscle strength and sensation 
to be normal in January 2004 and sensation to be intact and 
symmetrical in August 2005.  Such findings do not rise to the 
level of pronounced symptomatology with little intermittent 
relief.  Consequently, criteria for assignment of a higher 
evaluation under Diagnostic Code 5293 of the old criteria are 
not met.

Under the new criteria, there are no findings of ankylosis-
either favorable or unfavorable.  And, while the medical 
evidence shows findings on diagnostic studies of neurological 
deficit, where such findings are shown, they are described as 
mild.  Recent neurological clinical findings are within 
normal limits.  The medical evidence thus shows no 
manifestations that warrant separate, compensable, evaluation 
under Note(1).  Mild incomplete paralysis of the sciatic 
nerve as to warrant a separate a compensable rating under 
Diagnostic Code 8520 is not shown.  The medical evidence 
further does not show that the veteran has been put on bed 
rest by a doctor for incapacitating symptoms that have had a 
total duration of six weeks or greater.  

The preponderance of the evidence is against the claim for 
entitlement to an initial evaluation greater than 40 percent 
for lumbar spine disability manifested by limited and painful 
spine motion with right radiculopathy; there is no doubt to 
be resolved; and an initial evaluation greater than 40 
percent for the lumbar spine disability manifested by limited 
and painful spine motion with right radiculopathy is not 
warranted.

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, weakness, and incoordination as indicated in the above 
discussions. See DeLuca, supra. The veteran's complaints of 
pain and limited motion and examiner's observations of pain 
and painful motion were considered in the level of impairment 
and loss of function attributed to lower back disability.  
She was rated at the maximum for limitation of motion under 
the old criteria and therefore additional compensation based 
on DeLuca is not applicable, and, even considering DeLuca, 
the evidence does not more nearly reflect ankylosis of the 
spine so as to warrant a higher rating under the new 
criteria.

The Board has considered the statements of the veteran. The 
veteran is competent as a lay person to report that on which 
she has knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). However, the veteran is not competent to offer a 
medical opinion as to the extent of her lower back 
disability, as there is no evidence of record that she has 
specialized medical knowledge. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Moreover, her assertions do not outweigh 
the clinical evidence reflecting the extent of her disability 
in conjunction with the schedular criteria.

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case.  See Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not exceptional or unusual as to render 
impractical the application of the regular schedular criteria 
and there is no basis to refer this case for consideration of 
an extraschedular rating due to the veteran's lumbar spine 
disability.




ORDER

An initial evaluation greater than 40 percent for lumbar 
spine disability manifested by limited and painful spine 
motion with right radiculopathy is denied.


REMAND

The veteran also seeks an increased evaluation for her right 
knee disability.  The Board observes that this claim has been 
pending for some time and has been the subject of a previous 
remand.

The veteran last underwent a VA examination in May 2003.  But 
since that time, in July 2003, she underwent a total knee 
arthroplasty (TKA).  She has not been examined since that 
time.

In addition, the Board observes that the most recent rating 
decision of record is dated in March 2001.  Since then, 
however, the veteran acknowledged receiving a 100 percent 
evaluation for her right knee disability, following the TKA.  

Given the foregoing, remand is regrettably again necessary.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1.  Associate with the veteran's claims 
file any temporary claims file that would 
contain the adjudicative actions taken 
since the March 2001 rating decision, and 
the medical evidence on which such 
actions were based.

2.  After #1 is completed, schedule the 
veteran for medical examination by the 
appropriate medical professional to 
determine the nature and extent of her 
service-connected right knee disability.  
All indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand, must be provided 
to the examiner in conjunction with the 
examination.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for her service-connected 
right knee disability, with application 
of all appropriate laws and regulations, 
including consideration of the 
applicability of an extra-schedular 
evaluation, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
her and her representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


